VAN ORSDEL, Associate Justice.
Appellant, defendant below, was convicted in the Supreme Court of the District of Columbia for a violation of the White Slave Act (18 USCA §§ 397-404).
It appears from the evidence that the defendant met two girls, Essie May Bass and Effie Barnard, in Jacksonville, Fla., and induced them to accompany the defendant and her husband to Washington, on the representation that they would be given employment in the husband’s café. The trip was made by automobile. The evidence conclusively supports the charge in the indictment that the girls were transported to Washington in violation of the White Slave Act.
 While there are 41 assignments of error, only one is of sufficient importance to require attention. The court was requested to charge the jury upon the theory that the girls were accomplices, and the court did so charge in relation to the Barnard girl, for the reason that it appeared from the evidence that she at times took her turn in running the automobile. We think that this was not sufficient, of itself to make her an accomplice; and that, in the light of the record, neither of the girls were accomplices. Without stopping, therefore, to analyze the charge given in respect of the Barnard girl as an accomplice, it is sufficient that, inasmuch as the charge given tended to weaken the force of her testimony and thereby benefit the defendant, the defendant cannot be heard to complain of any technical error that may have been committed in the giving of the charge.
The judgment is affirmed.